DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 39-60		Pending
Claims 1-38		Cancelled
Prior Art Reference:
Dickson		US 5,511,917

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickson (US 5,511,917).

Regarding claim 39, Dickson discloses an improved bolt apparatus (abstract) for installation in a surface, comprising: 
a bolt (1; col. 3, line 5) having a head (5), connected to a shaft (3) with an end (fig. 1); 

an engagement means (3), associated with the shaft (3) of the bolt (1), for engaging with or into the surface to install the bolt (1), 
wherein, the improved bolt apparatus (fig. 1) is installed in a suitable hole (fig. 3) in the surface (fig. 3), engaged by the engagement means (3), the visual indicator means (11, 13) enables characteristics of the bolt (1) to be seen, the characteristics including the length (13) of the shaft (3) of the bolt (1), the adjustment means (col. 5, lines 55-58; “proper orientation”) enables the bolt installation to be adjusted through rotation or anti-rotation, within the hole (fig. 3), and the visual indicator means (11, 13) and adjustment means (col. 5, lines 55-58; “proper orientation”) can both be used at the time of installation and later, after the bolt (1) has been installed to see the characteristics of the bolt (1) including the length (13) of shaft (3), and to adjust the installation of the bolt (1) in the hole (fig. 3).

Regarding claim 40, Dickson discloses the improved bolt of claim 39, wherein the bolt head (5) comprises cut-outs portions (11, 13) to assist to visually determine the 

Regarding claim 41, Dickson discloses the improved bolt of claim 39, wherein the improved bolt (1) is an anchor bolt (1), expansion bolt (1) or similar. 

Regarding claim 42, Dickson discloses the improved bolt of claim 39, wherein the visual indicator means (11, 13) of the improvement mean indicates if the bolt (1) is made of a high tensile material (col. 6, lines 1-2) for uses demanding higher tensile strength.

Regarding claim 43, Dickson discloses the improved bolt of claim 39, wherein the improvement means (11, 13) comprises two or more slots (13; fig. 2A).

Regarding claim 44, Dickson discloses the improved bolt of claim 39, wherein the slots (13) of the visual indicator means (11, 13) indicate the length of the shaft (3) of the bolt (1).

Regarding claim 45, Dickson discloses the improved bolt of claim 39, wherein one or more of the slots (13) are used as the adjustment means (col. 5, lines 55-58; “proper orientation”) or the adjustment means (col. 5, lines 55-58; “proper orientation”) includes one or more slots (13).

Regarding claim 46, Dickson discloses the improved bolt of claim 39, wherein the visual indicator means (11, 13) includes two or more slots (13; fig. 2A).

Regarding claim 47, Dickson discloses the improved bolt of claim 39, wherein the at least one slot (13) of the improvement means (11, 13) provide both a visual indicator means (11, 13) of the characteristics of the bolt (1) and also provides adjustment means (col. 5, lines 55-58; “proper orientation”) for use with a tool to rotate or rotate back the bolt (1) in the hole.

Regarding claim 48, Dickson discloses the improved bolt of claim 39, wherein the improvement means (11, 13) includes a system of slots (col. 4, lines 30-36), two short crossed indicating a shaft (3) of less than 2 inches, a single long slot crossed by a short slot indicating a shaft (3) of between 2 inches and 11 inches long, and a long single shaft (3) indicating a shaft (3) of greater than 11 inches, for example, 12 inches or longer.

Regarding claim 49, Dickson discloses the improved bolt of claim 39, wherein, the improvement means (11, 13) comprises a system of slots (col. 4, lines 30-36), two short crossed indicating a shaft (3) of less than 2 inches, a single long slot indicating a shaft (3) of between 2 inches and 11 inches long, and a short cross-slot indicating an additional half inch.

Regarding claim 50, Dickson discloses the improved bolt of claim 39, wherein the visual indicator means (11, 13) may include elements chosen from the group: lines; dots; arrows; chevrons; circles; irregular shapes; rectangular, including square; triangles; stars; and repeats or combinations of any of the foregoing (col. 4, lines 30-36).

Regarding claim 51, Dickson discloses the improved bolt of claim 39, wherein the visual indicator means (11, 13) comprises an arrow (col. 4, lines 30-36) on along slot (13) at the 12 O’clock position to give orientation.

Regarding claim 52, Dickson discloses the improved bolt of claim 51, wherein the visual indicator means (11, 13) comprising more than one arrow (col. 4, lines 30-36) indicates multiples of 12, so two arrows means the shaft (3) length is 24 inches or greater and so on.

Regarding claim 53, Dickson discloses the improved bolt of claim 39, wherein the visual indicator means (11, 13) comprises one or more dots or holes (col. 4, lines 30-36).

Regarding claim 54, Dickson discloses the improved bolt of claim 53, wherein the one or more dots or holes (col. 4, lines 30-36) indicate the length of the shaft (3) e.g., at 3 O’clock to indicate a 3 inch length shaft (3).

Regarding claim 55, Dickson discloses the improved bolt of claim 39, wherein the visual indicator means (11, 13) comprises chevrons (col. 4, lines 30-36), and one pair of chevrons indicates a general use bolt (1) and two pairs indicates the bolt (1) is a high tensile strength bolt (1).

Regarding claim 56, Dickson discloses the improved bolt of claim 39, wherein the adjustment means (col. 5, lines 55-58; “proper orientation”) comprises a recess (col. 3, line 5; “bolt”) for use with tools to adjust the installation of the bolt (1) and enables accurate and aligned installation in the hole (fig. 3).

Regarding claim 57, Dickson discloses the improved bolt of claim 39, wherein the adjustment means (col. 5, lines 55-58; “proper orientation”) enables rotation or anti-rotation of the bolt (1) to enable an improved installation as adjusting the bolt (1) within the hole (fig. 3) tightens the installation.

Regarding claim 58, Dickson discloses the improved bolt of claim 39, further comprising visual cues (col. 4, lines 30-36) indicating the bolt (1) needs rotating or anti-rotating through use of the adjustment means (col. 5, lines 55-58; “proper orientation”), wherein the visual cues (col. 4, lines 30-36) indicate that the visual indicator means (11, 13) are not in the expected alignment, signalling that adjustment is required.

Regarding claim 59, Dickson discloses a method of use of an improved bolt (abstract), the improved bolt (1) comprising a head (5), shaft (3) and an end (fig. 1), wherein the 
a. forming a hole (fig. 3) in the surface (fig. 3) for receipt of the end (fig. 1) and shaft (3) of the bolt (1)
b. positioning the bolt (1) in the hole (fig. 3);
c. rotating the bolt (1) in the hole (fig. 3) to cause engagement of the engagement means (3) with sides of the hole (fig. 3);
d. if necessary adjustment may occur through rotation or anti-rotation of the head (5) of the bolt (1) through use of a suitable tool in the adjustment means (col. 5, lines 55-58; “proper orientation”), whereby the installation can be adjusted to be a good fit.

Regarding claim 60, Dickson discloses a method of use of an improved bolt (abstract), the improved bolt (1) comprising a head (5), shaft (3) and an end (fig. 1), and wherein the head (5) of the bolt (1) including a readily recognisable visual indicator (11, 13), and an engagement means (3), associated with the shaft (3), between the head (5) and the end (fig. 1) of the bolt (1), for engaging into a surface (fig. 3), the method including the following steps:
	a. installing the bolt (1) in the surface (fig. 3);
b. inspecting the bolt head (5) and observing the visual indicator (11, 13);
c. discerning one or more characteristic of the installed bolt (1) from the visual indicator (11, 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd